Case 4:14-cr-00048 Document 179 Filed on 10/09/20 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 09, 2020
                                                                David J. Bradley, Clerk
Case 4:14-cr-00048 Document 179 Filed on 10/09/20 in TXSD Page 2 of 3
Case 4:14-cr-00048 Document 179 Filed on 10/09/20 in TXSD Page 3 of 3
